 


114 HRES 7 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 7 
In the House of Representatives, U. S., 
 
January 6, 2015 
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:  

Committee on Agriculture:Mr. Peterson.

Committee on Appropriations:Mrs. Lowey (when sworn); Ms. Kaptur; Mr. Visclosky; Mr. Serrano; Ms. DeLauro; Mr. Price of North Carolina; Ms. Roybal-Allard; Mr. Farr; Mr. Fattah; Mr. Bishop of Georgia; Ms. Lee of California; Mr. Schiff; Mr. Honda; Ms. McCollum; Mr. Israel; Mr. Ryan of Ohio; Mr. Ruppersberger; Ms. Wasserman Schultz; Mr. Cuellar; Ms. Pingree of Maine; and Mr. Quigley.

Committee on Armed Services:Mr. Smith of Washington.

Committee on the Budget:Mr. Van Hollen.

Committee on Education and the Workforce:Mr. Scott of Virginia.

Committee on Energy and Commerce:Mr. Pallone; Mr. Rush; Ms. Eshoo; Mr. Engel; Mr. Gene Green of Texas; Ms. DeGette; Mrs. Capps; Mr. Doyle; Ms. Schakowsky; Mr. Butterfield; Ms. Matsui; Ms. Castor of Florida; Mr. Sarbanes; Mr. McNerney; Mr. Welch; Mr. Ben Ray Luján of New Mexico; Mr. Tonko (when sworn); Mr. Yarmuth; Ms. Clarke of New York; Mr. Loebsack; Mr. Schrader; Mr. Kennedy; and Mr. Cárdenas.

Committee on Financial Services:Ms. Waters (when sworn); Mrs. Carolyn B. Maloney of New York (when sworn); Ms. Velázquez (when sworn); Mr. Sherman; Mr. Meeks (when sworn); Mr. Capuano; Mr. Hinojosa; Mr. Clay; Mr. Lynch; Mr. David Scott of Georgia; Mr. Al Green of Texas; Mr. Cleaver; Ms. Moore; Mr. Ellison; Mr. Perlmutter; Mr. Himes; Mr. Carney; Ms. Sewell of Alabama; Mr. Foster; Mr. Kildee; Mr. Murphy of Florida; Mr. Delaney; Ms. Sinema; Mrs. Beatty; Mr. Heck of Washington; and Mr. Vargas.

Committee on Foreign Affairs:Mr. Engel (when sworn).

Committee on Homeland Security:Mr. Thompson of Mississippi.

Committee on House Administration:Mr. Brady of Pennsylvania.

Committee on the Judiciary:Mr. Conyers. 

Committee on Natural Resources:Mr. Grijalva.

Committee on Oversight and Government Reform:Mr. Cummings.

Committee on Rules:Ms. Slaughter; Mr. McGovern; Mr. Hastings of Florida; and Mr. Polis.

Committee on Science, Space, and Technology:Ms. Eddie Bernice Johnson of Texas.

Committee on Small Business:Ms. Velázquez (when sworn).

Committee on Transportation and Infrastructure:Mr. DeFazio.

Committee on Veterans’ Affairs:Ms. Brown of Florida.

Committee on Ways and Means:Mr. Levin; Mr. Rangel (when sworn); Mr. McDermott; Mr. Lewis; Mr. Neal; Mr. Becerra; Mr. Doggett; Mr. Thompson of California; Mr. Larson of Connecticut; Mr. Blumenauer; Mr. Kind; Mr. Pascrell; Mr. Crowley (when sworn); Mr. Danny K. Davis of Illinois; and Ms. Linda T. Sánchez of California.

 
 
Karen L. Haas,Clerk. 
